Citation Nr: 0126352	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, adhesions, flexor tendon, right index finger, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued a 10 percent rating for 
postoperative residuals, adhesions, flexor tendon, right 
index finger.

The Board notes that the veteran requested a BVA Travel Board 
hearing in his July 2000 substantive appeal (VA Form 9), 
which was held in August 2001.  A transcript is of record.  
At the hearing, the veteran indicated that he wished the 
Board to consider his testimony as to carpal tunnel syndrome.  
The Board finds that, as the record includes an April 1999 
statement, signed by the veteran, withdrawing his appeal of 
the January 1997 rating decision, which denied his claim for 
carpal tunnel syndrome, and as there is neither a subsequent 
claim nor a rating decision dealing with the issue of carpal 
tunnel syndrome, this issue is no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's postoperative residuals, adhesions, flexor 
tendon, right index finger is manifested by subjective 
complaints of pain, weakness and loss of motion; objective 
findings of pain on motion, markedly decreased distal flexion 
and somewhat less diminished proximal flexion, but with only 
mild diminution of strength, and fair overall function.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals, adhesions, flexor tendon, right 
index finger have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5225 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected postoperative 
residuals, adhesions, flexor tendon, right index finger 
should be rated higher than the current 10 percent rating.  
Specifically, the veteran asserts that his disability causes 
pain, weakness and loss of motion.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO provided the veteran 
with copies of the rating decision, and the statement of the 
case (SOC) concerning the evaluation of his disability and 
the rating criteria.  The veteran presented personal 
testimony at a hearing before the undersigned member of the 
Board, conducted in August 2001.  All relevant and available 
outpatient treatment records were obtained and the veteran 
was provided several VA medical examinations, the most recent 
in March 2000.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  As 
such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
November 1969 rating decision, the veteran was granted 
service connection for postoperative residuals, adhesions, 
flexor tendon, right index finger, and received a 10 percent 
rating dating from August 1969, the date of separation from 
active service.  The veteran requested an increased rating 
for his postoperative residuals, adhesions, flexor tendon, 
right index finger in July 1996.  In a January 1997 rating 
decision, the RO continued the 10 percent rating.  The 
veteran disagreed with the January 1997 rating decision, and 
initiated an appeal.  That appeal was withdrawn by a signed 
statement in April 1999.  In February 2000, the veteran filed 
a claim for an increased rating for his postoperative 
residuals, adhesions, flexor tendon, right index finger.  In 
an April 2000 rating decision, the RO continued a 10 percent 
rating.  The veteran disagreed with the April 2000 rating 
decision and initiated this appeal.  Essentially, the veteran 
maintains that the 10 percent rating does not accurately 
reflect the level of impairment of his right index finger.

The rating decision and the SOC following the veteran's 
notice of disagreement noted that all of the veteran's 
records were considered including VA treatment reports and 
the March 2000 VA examination.  The veteran is presently 
assigned a 10 percent rating for his postoperative residuals, 
adhesions, flexor tendon, right index finger pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5225, under which a 10 
percent rating is assigned for favorable or unfavorable 
ankylosis of an individual finger.  A 10 percent rating is 
the highest rating available under this diagnostic code.  The 
Board also notes under Diagnostic Code 5225, extremely 
unfavorable ankylosis is rated as an amputation under 
Diagnostic Code 5153, under which, a 10 percent rating is 
assigned for an amputation through the middle phalanx or at 
the distal joint.  Under this diagnostic code, the next 
higher rating of 20 percent is available for amputations 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto.  A 30 percent rating is available 
for amputations with metacarpal resection with more than one-
half of the bone lost.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 10 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent at this 
time.  

Reviewing the more recent evidence of record reveals the 
following.  Outpatient treatment records from July 1996 to 
April 1998 show ongoing treatment of the veteran's right 
index finger.  The report of a VA examination conducted in 
July 1998 reflects a review of the veteran's claims file, and 
a discussion of his medical history.  This showed an injury 
to the tendon of the right index finger while the veteran was 
in the service, which was sutured immediately after the 
injury, but which later required a surgical repair and tendon 
transplant from the veteran's right leg.  Since this 
procedure, the veteran reported that he has experienced 
weakness, limited range of motion, and pain.  At the time of 
the examination, the veteran complained of weakness of grip 
in the right hand, which would worsen as the day progressed, 
soreness and loss of motion.

Objective findings of the examination reveal limitation of 
flexion of the right index finger to within two inches of the 
palm.  The middle finger could get within 3/4 of an inch, the 
ring finger and small finger could get within 1/2 inch.  The 
veteran also had trouble touching the right index finger to 
the thumb.  The right index finger, middle finger and ring 
finger had a range of motion at the metacarpal-phalangeal 
(MP) joint of 60 degrees.  For the same fingers on the left 
hand, the value was 90 degrees.  The right index finger 
proximal interphalangeal (PIP) joint was limited to 35 
degrees; the right long finger to 80 degrees; the right ring 
finger to 90 degrees; and the right small finger to 80 
degrees.  The left hand PIP joints for the same fingers were 
limited to 100 degrees.  The right index finger distal 
phalangeal joint was limited to 20 degrees extension and 35 
degrees flexion.  The right long finger was limited to 5 
degrees extension and 45 degrees flexion.  All other fingers 
of the right hand, and all fingers of the left hand had 
motion from 0 to 45 degrees.  The examiner noted that the 
hand was abnormal and was not functioning correctly, and that 
the veteran had to use it somewhat improperly.

A neurologic examination showed a positive Tinel's sign in 
the right hand and slightly decreased grip.  There was a 
slight weakness, noted at 4+ out of 5 in right index finger 
to right thumb apposition.  There was decreased sensation 
over the palmar surface of the thumb and right index finger 
to light touch and pin prick.  The examination showed the 
veteran to be otherwise intact.  X-rays of the right hand as 
compared to an October 1996 x-ray showed no significant 
interval change; a healed sclerotic deformity of the proximal 
second phalanx, noted as stable in appearance; and no new 
findings, but the possibility of some minimal narrowing at 
the third MP joint was noted.  The examiner's impression was 
of stable post-operative appearance of the right hand and 
minimal joint space narrowing at the third MP joint.  
Overall, the examiner diagnosed status post-operative 
severance of flexor tendons to the right index finger (major 
extremity) with residual limited flexion and weakness of the 
right index finger; and "arthrosis" of the MP joint right 
middle finger.

The report of a VA examination conducted in March 2000 
reflects a review of the veteran's claims file, and contains 
a discussion of the history of the veteran's disability.  The 
veteran's complaint at the time of the examination was that, 
despite no recent increase in weakness, fatigue or range of 
motion, the pain associated with his right index finger had 
worsened over the year prior to the examination.  Physical 
examination revealed a scar over the lateral surface of the 
index finger, and a zigzag scar over the volar surface of the 
finger; also noted were an absent Tinel's sign and Phalen's 
sign on the right index finger, but positive Tinel's sign on 
the right hand.  There was markedly diminished distal flexion 
on the right index finger and somewhat less diminished 
proximal flexion.  There was minimal extension of the finger.  
Strength otherwise was only mildly diminished.  The 
examiner's diagnosis included a notation of decreased motion 
of the right index finger with constant pain; no evidence of 
sensory absence; no evidence of motor dysfunction, with the 
exception of marked diminished range of motion of the distal 
right index finger.  The function of the finger was noted as 
fair, but with resultant pain.  The examiner also diagnosed 
"arthrosis" of the middle phalangeal joint and PIP joint of 
the right index finger.

In August 2001, the veteran presented personal testimony at a 
hearing before the undersigned member of the Board.  The 
transcript of that hearing reveals that the veteran served as 
a machinist mate while in the navy.  This assignment involved 
working on catapults, jet blast deflectors and aircraft 
starting cooling stations on aircraft carriers.  The veteran 
stated that he is right-handed.  The veteran stated that he 
was unable to make a complete fist with his right hand due to 
the pain.  He rated the level of pain at a 6 out of 10.  
Following service, the veteran stated that he worked as a 
meat cutter for about 25 years.  The veteran stated that his 
finger prevented him from getting a good grip on the knife he 
used to carve meat.  The veteran stated that he is requesting 
an increased rating based on the pain he experiences, and the 
decreased strength in his hand.

In view of the evidence presented, the Board finds that the 
veteran's postoperative residuals, adhesions, flexor tendon, 
right index finger is properly rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (index finger, ankylosis of), which has 
an upper limit of a 10 percent rating.  The evidence shows 
that the veteran's symptomatology consists of pain, weakness, 
markedly decreased distal flexion, and somewhat less 
diminished proximal flexion of the right index finger, but 
with only a mild diminution of strength, and fair overall 
function.

In order to establish a rating in excess of 10 percent, 
evidence must demonstrate that the veteran has extremely 
unfavorable ankylosis, which is the equivalent to an 
amputation of the index finger without metacarpal resection 
at the PIP joint or proximal thereto. 38 C.F.R. § 4.71a, 
Diagnostic Code 5153.  The rating schedule provides that in 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rule will be observed: ankylosis of both the MC and 
PIP joints, with either joint in extension or in extreme 
flexion will be rated as amputation. 38 C.F.R. § 4.71a, note 
following Diagnostic Code 5215.  The rating schedule also 
provides that extremely unfavorable ankylosis of the fingers, 
all joints in extension or in extreme flexion, or twisted in 
rotation, and angulation of the bones will be rated as 
amputation. 38 C.F.R. § 4.71a; notes following Diagnostic 
Code 5219.  The evidence from the most recent VA examination 
shows only markedly diminished distal flexion on the right 
index finger and somewhat less diminished proximal flexion.  
Thus the veteran's symptomatology would not meet the criteria 
for evaluation on the basis of amputation.

The Board notes the veteran's contentions as to pain and 
weakness, particularly that associated with movement of his 
finger.  The veteran describes his pain as constant in the 
March 2000 VA examination.  However, the Board notes that in 
that same examination, the overall function of the finger is 
described as fair, and strength is noted to be only mildly 
diminished.  The Board finds that, even when consideration is 
given to additional loss of motion due to pain, weakness, 
fatigue and incoordination, the veteran's symptomatology as 
demonstrated by the medical evidence most closely 
approximates the criteria for a 10 percent rating.  A higher 
evaluation is not warranted.

The Board has considered whether a separate evaluation for 
scars is available as scars have been reported on VA 
examinations; however, the veteran's scars have not been 
found to be poorly nourished or tender and painful on 
objective demonstration so at to warrant an additional 
evaluation. 38 C.F.R. Part 4, Diagnostic Codes 7803 and 7804.  
See also Esteban v. Brown 6 Vet. App. 259 (1994).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's 
postoperative residuals, adhesions, flexor tendon, right 
index finger, his complaints and the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned 10 percent rating.  
See 38 C.F.R. § 4.1.  The Board finds that, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that the veteran's 
service-connected postoperative residuals, adhesions, flexor 
tendon, right index finger has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for 
postoperative residuals, adhesions, flexor tendon, right 
index finger, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

